DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 objected to because of the following informalities:  
Claim 3, line 2 change “indica” to “indicia”. 
Appropriate correction is required.
Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Didler et al (US 2002/0064749) in view of Mrazek (US 2009/0233253) and Johnson (US 5,501,600).
Regarding claim 1, Didler discloses a system (color key 1, which includes modular construction of a reference element 2) for replicating the chroma and opacity of dental work by use stump and veneer replicas disposed together by use of complementary curvilinear geometry (see figures 1-2, and the abstract and par 1 which discloses a color key system which uses a two part core and casing to produce a replica of the two part construction of the natural tooth and restoration), the system comprising:
 a) a veneer (reference region 3b of the casing part 6) having an outward convex surface (unlabeled exterior of the reference region 3b, which would be the unshaded section in figure 2) and an inward concave surface (inner surface 17) the veneer attached to a veneer handle (holding element 4b) the veneer handle having an upper surface (upper surface of 4b which includes the label 13) and a lower surface (lower surface which has groove 15);
b) a stump (reference region 3a which includes a dental original mass see par 43) having an outward convex surface (16, see figure 2), the stump attached to a stump handle (holding element 4a) the stump handle having a lower surface (lower surface of the stem) and an upper surface (upper area which includes label 13) 
While Didler discloses the connection of the stump and the veneer (see figure 2 and par 43) with connection groove on the lower surface of the veneer (groove 15) and a connecting surface on the upper surface of the stump (area with label, seen in figure 2 and discussed in par 43), it fails to disclose the lower surface of the veneer having one or more veneer handle magnets, the upper surface of the stump having one or more stump handle magnets and wherein the one or more stump handle magnets have polarity complementary to the polarity to the one or more veneer handle magnets.
However, Mrazek teaches a two-part construction of a color shade guide system (sets of shade guides which are disclosed in abstract), each part includes a fastener on each set of the shade guides (abstract), wherein the fastener can be magnets attached to each component, which would result in each magnet having complementary polarity (par 26) for the purpose of enabling a combined view of each shade tab together (par 26). 
Therefore, it would be obvious to one of ordinary skill in the art, to modify Didler to have one or more veneer handle magnets in the lower surface of the veneer, to have one or more  stump handle magnets on the upper surface of the stump, and to have the one or more stump handle magnets have polarity complementary to the polarity to the one or more veneer handle magnets as disclosed by Mrazek for the purpose of securing the fastening of the magnet to the veneer. 
Didler also fails to disclose the stump having an inward concave surface. 
However, Johnson teaches a stump (tooth die 30) which includes an outward convex surface and an inward concave surface (see figures 10-11) for the purpose of replicating the identical structure of the tooth (see col 1, lines 30-33). 
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify Didler to have the stump include an inward concave surface as disclosed by Johnson for the purpose of replicating the structure of the tooth, thus improving the visual representation of the color and opacity modeling.
 Regarding claim 2, Didler further discloses the outward convex surface of the stump is complementary to the inward concave surface of the veneer (see figure 2 and par 43). 
Regarding claim 4, Didler further discloses the upper surface of the veneer handle comprises indicia of veneer color (index 13, which is disclosed as referencing the color in par 42). 
Regarding claim 5, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses that the stump handle (4b) includes an indicia of stump color (13, see par 42), but fails to disclose the indicia being on the lower surface of the stump handle. 
However, the placement of the indicia on any surface of the stump handle is considered an obvious design choice lacking in criticality, well within the skill of an ordinary artisan, for the purpose of informing the information of the color to the use. Furthermore, as the prior art discloses that the information will be visible to the user (par 41 of Didler), and that there is no additional teaching of criticality to have the indicia on the lower surface, this particular arrangement is deemed to have been known by those skilled in the art, as there is no evidence of record which attributes significance (unexpected results) to this particular arrangement. In re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975)
Regarding claim 6, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses the stump has a distal edge and the veneer has a distal edge that extends over the distal edge of the stump when the veneer handle and stump handle are in connection (see figure 2 and par 43 which discloses a positive fit between the groove 15 and the inner surface 17, which would result in the edge of the veneer extending over the edges of the stump). Furthermore, Mrazek renders obvious a magnetic connection between the veneer handle and the stump handle, for the reasons set forth above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Didler et al in view of Mrazek and Johnson as applied to claim 1 above, and further in view of Cruz (US 2003/0235799).
Regarding claim 3, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses the upper surface of the veneer handle comprises indicia (index 13), but fails to disclose that it is an indicium of translucency.
However, Cruz teaches the use of an indicia of translucency (par 14-15 for the purpose of being able to better represent the patient’s appearance (par 14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention to modify Didler/Mrazek/Johnson to have the indicia be one of translucency as disclosed by Cruz for the purpose of being able to better represent the patient’s appearance. 
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Didler et al in view of Mrazek and Johnson as applied to claim 1 above, and further in view of Park et al (KR 20090007572 U).
Regarding claim 7, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a base (base plate 7b) which comports the veneer handle (4b, see figure 1), but fails to disclose the base comprising a plurality of rack magnets the rack magnets disposed to comport with the positions of the veneer handle magnets.
However, Park teaches a base (10) comprising a plurality of rack magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the base of Didler/Mrazek/Johnson to have a plurality of rack magnets which are disposed to comport with the position of the veneer handle magnets as taught by Park for the purpose of securely and reversibly mounting the veneer. 
Regarding claim 8, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a base (7a) which comports the stump handle (4a, see figure 1), but fails to disclose the base comprising a plurality of rack magnets the rack magnets disposed to comport with the positions of the stump handle magnets.
However, Park teaches a base (10) comprising a plurality of rack magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the base of Didler/Mrazek/Johnson to have a plurality of rack magnets which are disposed to comport with the position of the stump handle magnets as taught by Park for the purpose of securely and reversibly mounting the stump.
Regarding claim 10, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a storage and presentation rack for stumps (7a) which comports the stump handle (4a, see figure 1), but fails to disclose the storage and presentation rack including a plurality of magnets disposed to comport with the positions and polarity of the one or more stump handle magnets.
However, Park teaches a storage and presentation rack (10) comprising a plurality of magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the storage and presentation rack for stumps of Didler/Mrazek/Johnson to have a plurality of magnets disposed to comport with the positions and polarity of the one or more stump handle magnets as taught by Park for the purpose of securely and reversibly mounting the stump.
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Didler et al in view of Mrazek and Johnson as applied to claim 1 above, and further in view of Weinstein (US 2003/0224318) and Park et al.
Regarding claims 9 and 12, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a storage and presentation rack for veneers (7a) which comports with position the veneers via the veneer handle (4a, see figure 1), but fails to disclose the rack presenting low translucent veneers and the storage and presentation rack including a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets.
However, Weinstein teaches organization of restoration colors (images 4) into categories of low, medium or high translucency (par 40) for the purpose of assisting user in comparison of features which may difficult otherwise to perceive (par 40). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson to have the storage and presentation rack be organized into low, medium or high translucency as disclosed by Weinstein for the purpose of assisting the user in comparing system and matching desired values. 
Additionally, Park teaches a base (10) comprising a plurality of rack magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson/Weinstein to have the rack and the storage and presentation rack present low translucent veneers  and include a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets as taught by Park for the purpose of securely and reversibly mounting the veneer.
Regarding claim 11, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a storage and presentation rack for veneers (7a) which comports with position the veneers via the veneer handle (4a, see figure 1), but fails to disclose the rack presenting medium translucent veneers and the storage and presentation rack including a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson to have the storage and presentation rack be organized into low, medium or high translucency as disclosed by Weinstein for the purpose of assisting the user in comparing system and matching desired values. 
Additionally, Park teaches a base (10) comprising a plurality of rack magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson/Weinstein to have the rack and the storage and presentation rack present medium translucent veneers  and include a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets as taught by Park for the purpose of securely and reversibly mounting the veneer.
Regarding claim 13, Didler/Mrazek/Johnson disclose the claimed invention as set forth above in claim 1. Didler further discloses a storage and presentation rack for veneers (7a) which comports with position the veneers via the veneer handle (4a, see figure 1), but fails to disclose the rack presenting high translucent veneers and the storage and presentation rack including a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson to have the storage and presentation rack be organized into low, medium or high translucency as disclosed by Weinstein for the purpose of assisting the user in comparing system and matching desired values. 
Additionally, Park teaches a base (10) comprising a plurality of rack magnets (20) which are disposed to comport with the position of a dental tool handle (2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Didler/Mrazek/Johnson/Weinstein to have the rack and the storage and presentation rack present high translucent veneers and include a plurality of magnets disposed to comport with the positions and polarity of the one or more veneer handle magnets as taught by Park for the purpose of securely and reversibly mounting the veneer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772